AO 450 (Rev. 01/09) Judgment in a Civil Action

                                                  UNITED STATES DISTRICT COURT
                                                             for the
                                                     District of South Carolina




UPS-Supply Chain Solutions, Inc., UPS (China),
LTD., and UPS Asia Group PTE, LTD.
                     Plaintiffs
                         v.                                             Civil Action No.      0:16-01192-JMC
MuscleDriver USA, LLC, Brad Hess, Heng Li Heng
Sporting Goods Co., Ltd., and First Citizens Bank
and Trust Company

                          Defendants

Heng Li Heng Sporting Goods Co., Ltd.
                  Counter-claimant,
                      v.
UPS-Supply Chain Solutions, Inc., UPS (China),
LTD., and UPS Asia Group PTE, LTD.
                  Counter-defendants

Heng Li Heng Sporting Goods Co., Ltd.
                   Cross-claimant
                        v.
MuscleDriver USA, LLC and Brad Hess
                  Cross-defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: the plaintiff shall take nothing of the defendant MuscleDriver USA LLC and this defendant is dismissed
pursuant to Rule 41(a)(2) of the FRCP. The court having granted by oral order on May 30, 2017 the dismissal of cross-
defendant MuscleDriver it is ordered that cross-claimant HLH shall take nothing of cross-defendant MuscleDriver and
this claim is dismissed. Cross-claimant HLH shall taking nothing as to cross-defendant Brad Hess and this claim is
dismissed without prejudice pursuant to 41(a)(2) and 41(c) of the FRCP.


This action was (check one):
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The Court having granted the
plaintiffs’ motion to dismiss as to defendant MuscleDriver USA LLC, granted cross claimant HLH’s oral motion to
dismiss as to cross-defendant MuscleDriver and granted motion to dismiss as to cross-defendant Brad Hess.


Date: November 13, 2018                                                CLERK OF COURT


                                                                                           s/Angie Snipes
                                                                                  Signature of Clerk or Deputy Clerk
